Citation Nr: 1814076	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-07 013A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to April 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part denied service connection for bilateral hearing loss.  

The Board remanded the case in November 2011 for evidentiary development. Thereafter, a May 2012 rating decision of the Appeals Management Center (AMC) granted service connection for hearing loss in the right ear and assigned an initial noncompensable rating, as to which the Veteran filed a Notice of Disagreement (NOD) in July 2013. 

Thereafter, a January 2014 Board decision granted service connection for hearing loss of the left ear and remanded the claim for an initial compensable rating for bilateral hearing loss in light of additional evidence which had been submitted and as to which initial RO consideration was not waived. 

A February 2014 rating decision effectuated the Board's January 2014 decision but assigned an initial noncompensable rating for the service-connected bilateral hearing loss. 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 videoconference.  A transcript thereof is on file. 

The Board remanded this case in 2016 for additional development.  At that time it was noted that the Veteran had filed a Notice of Disagreement (NOD) in May 2015 to a rating decision that month which denied service connection for congestive heart failure (CHF) but that the Veteran had elected to use the Decision Review Officer (DRO) process and, so, no further action was warranted on the part of the Board.  See December 2015 RO letter.  At this time no Statement of the Case (SOC) has yet been issued and, so, this matter remains pending before the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that since the 2016 Board remand the Veteran has filed additional claims for service connection.  

Lastly, in a Post-Remand Brief, dated December 13, 2017 but received in January 2018, the Veteran's representative stated that the Veteran had "requested a hearing before the Board" and oral argument would be set forth at that hearing.  However, a review of the record reflects that since the Veteran's testimony at the March 2016 videoconference the Veteran has not requested a hearing of any type, either on the issue now before the Board or as to any of the pending claims.  A hearing was already held on the issue decided herein and there is no basis in the record to schedule another hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future 

consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level III and hearing loss of the left ear has been manifested by no more than auditory acuity Level II.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal stems from adjudications which granted service connection for hearing loss in each ear.  As the statutory notice for the claim for service connection for hearing loss has served its purpose, its application was no 

longer required as to the downstream element of the initial rating for bilateral hearing loss.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Likewise, the Veteran's VA clinical records are on file.  In May 2008 the RO made a Formal Finding on the Unavailability of records of the Social Security Administration (SSA) and noted that upon requesting such records a fax had been received stating that SSA records could not be located.  A March 24, 2009 Report of Contact indicates that the Veteran has taken steps to have SSA locate her records and, when she obtained them she would submit them.  Subsequently, later in March 2009 the RO again contacted SSA, with the result that the Veteran's SSA records are now on file.  

The Veteran has been afforded multiple VA audiology evaluations throughout the course of this appeal.  She had challenged the adequacy of the February 2014 VA audiology evaluation conducted at Nashville.  See page 13 of the videoconference transcript.  The report of the February 2014 VA audiology evaluation states that the Veteran "was unable and/or unwilling to provide consistent and reliable responses."  It was further stated that "[t]herefore, due to poor intra-test consistency the results obtained are not suitable for rating purposes.  Also, due to inconsistent responses and to poor inter-test consistency, the speech recognition scores obtained at this exam are not suitable for rating purposes."  While the Veteran indicates that she had cooperated at that examination, the Board finds that her mere allegation is not sufficient to rebut the findings of the trained VA audiologist that conducted that examination.  
Moreover, the reports of additional VA audiology evaluations have been obtained and specifically the Veteran was afforded additional audiological evaluations in 2015 and 2016.  Accordingly, there has been compliance with the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Further, the Veteran also testified in support of her claim at a 2016 videoconference.  

Except as addressed above, neither the Veteran nor her representative has raised any other issues as to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings). 

Background

On VA audiology evaluation in January 2012, pursuant to the Board's November 2011 remand, the Veteran complained of a progressive and fluctuating hearing loss.  It was reported that audiometric testing revealed a mild to moderate hearing loss in the right ear but clinically normal hearing acuity in the left ear.  

The examination report revealed puretone air conduction thresholds as follows:

Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
25
20
30
40
Left Ear
20
15
15
15

Puretone audiometry testing revealed that the average puretone threshold was 29 decibels for the right ear and 16 decibels for the left ear.  That test revealed a speech recognition score of 80 percent in the right ear and 94 percent in the left ear.  The Veteran reported having difficulty understanding speech when in less than ideal conditions, such as when in a motor vehicle or when there was background noise.  

The results of the January 2012 audiology evaluation translate to Level I hearing acuity in the left ear and Level III hearing acuity in the right ear.  

The Veteran submitted the result of two private audiograms conducted in May 2012.  

A report of May 2, 2012 testing by an audiologist of the Better Hearing Centers reflects puretone air conduction thresholds as follows: 

Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
40
45
35
40
Left Ear
30
35
35
35

Puretone audiometry testing revealed that the average puretone threshold was 40 decibels for the right ear and 34 decibels for the left ear.  That testing did not include an evaluation of speech discrimination score or speech reception thresholds. 

A report of May 4, 2012 testing by an audiologist of the Western Kentucky Hearing & Audiology Services reflects puretone air conduction thresholds as follows:

Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
60
50
Not tested
35
Left Ear
55
55
Not tested
35

Because hearing acuity at 3,000 Hertz was not tested there can be no averaging of puretone thresholds in either ear.  Also, that testing did not include an evaluation of speech discrimination score or speech reception thresholds.  

Other private clinical records in October 2012 indicate that the Veteran had a hearing loss and could benefit from hearing aids.  However, these additional records do not contain the results of audiometric testing and appear to have relied upon the results of the May 2012 private audiograms.  

A January 15, 2013 private clinical record from Fairview Community Health Center indicated that the Veteran continued to go to VA "for hearing aide."  However, voluminous other private clinical records beginning in 2013, reflect that the Veteran was "hard of hearing" but records of Bowling Green Medical Center in 2013 indicate that her hearing was "intact."  

On VA audiology examination in February 2014 attempts at testing the Veteran's threshold levels by puretone audiometry were unsuccessful.  Speech discrimination ability was 40 percent in the right ear and 58 percent in the left ear.  As to speech discrimination scores the examiner stated that "[t]he use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  The examiner also stated that "[t]he Veteran was unable and/or unwilling to provide consistent and reliable responses.  The SRT [speech reception threshold] and pure tone average[s] were not consistent.  Also, the Stenger test was positive at 4000, 6000, and 8000 Hz.  Therefore, due to poor intra-test consistency the results obtained are not suitable for ratings purposes."  

It was noted that the Veteran reported decreased hearing in both ears. She reported that she must face the speaker in order to understand speech and had to turn the TV volume up loud.  She frequently had to ask people to repeat what they are saying.  She reportedly felt like an outcast due to her hearing loss.  

The Veteran was afforded VA audiology testing in March 2015, at which time she reported having difficulty understanding speech.  The examination report revealed puretone air conduction thresholds as follows: 

Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
25
15
25
35
Left Ear
30
25
20
20

Puretone audiometry testing revealed that the average puretone threshold was 25 decibels for the right ear and 24 decibels for the left ear.  Testing revealed a speech recognition score of 92 percent in the right ear and 88 percent in the left ear.  The examination report reflects that the results of puretone audiometric testing and speech discrimination scores were valid for rating purposes.  

The results of the March 2015 audiology evaluation translate to Level II hearing acuity in the left ear and Level I hearing acuity in the right ear.

VA clinical records show that the Veteran was seen in April 2015 at which time she indicated that she lost her left hearing aid and that she had never worn a hearing aid on the right side.  She was interested in obtaining new, bilateral hearing aids.  On May 28, 2015 she was evaluated for use of binaural hearing aids.  

Pursuant to the Board's April 2016 remand, additional VA clinical records were obtained including those of a VA audiology consultation on February 16, 2016.  The Veteran's otology history was significant for mild high frequency sensorineural hearing loss, bilaterally.  She was using a pair of hearing aids issued three years ago.  She complained of difficulty understanding conversational speech and the television.  Audiometric testing was conducted and it was reported that her hearing loss had remained essentially stable since the previous audiogram in 2012.  Her hearing aids were reprogrammed to match the current evaluation results.  A hearing aid listening check revealed the hearing aids were working appropriately.  The Veteran reported improved hearing with the hearing aid programming changes.  

At the March 2016 videoconference the Veteran testified that without her hearing aids she could barely hear at all.  Page 6.  She found that looking a person in the face aided her comprehension of their speech.  Page 7.  She had been issued a hearing aid for her left ear in May 2015.  Page 9.  She had been issued a hearing aid for her right ear much earlier.  Page 10. 

On VA audiology evaluation in May 2016, pursuant to the April 2016 Board remand, the Veteran's records were reviewed.  The examination report revealed puretone air conduction thresholds as follows:




Hertz?
Decibels?
1000
2000
3000
4000
Right Ear
25
20
30
35
Left Ear
25
25
20
30

Puretone audiometry testing revealed that the average puretone threshold was 28 decibels for the right ear and 25 decibels for the left ear.  That test revealed a speech recognition score of 94 percent in the right ear and 98 percent in the left ear.  The examination report reflects that the results of puretone audiometric testing and speech discrimination scores were valid for rating purposes.  The diagnosis was a bilateral sensorineural hearing loss.  

The results of the May 2016 audiology evaluation translate to Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.

The Veteran reported that if she was in the kitchen washing dishes, she could not hear her daughter come up behind her, scaring her so badly that she would drop something.  

The examiner reported that although the Veteran was service connected for impaired hearing, and she was diagnosed with bilateral high frequency sensorineural hearing loss, she had normal hearing sensitivity for VA purposes per regulatory requirements of 38 C.F.R. 3.385.  

The examiner reported that the Veteran might experience some difficulty understanding speech in noisy settings, over the phone, at a distance, and in some environments that require her to often use non-face-to-face communication equipment (such as speakers, intercoms, etc.).  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Board has considered the Veteran's statements that her hearing loss is worse than currently evaluated and the difficulties it causes.  However, the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  The VA examinations conducted during the appeal period are the most persuasive and probative evidence as to the severity of the Veteran's hearing loss.

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to the implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

As to the results of the private audiology examinations conducted in May 2012, neither of these examinations reported the results of speech discrimination ability, which is required in order to arrive at the proper schedular rating under VA standards.  Similarly, the results of VA testing in February 2014 were not certified as being adequate for rating purposes.  This leaves only the results of VA audiometric testing in January 2012, March 2015, and May 2016 which may be used to determine the proper schedular evaluation under VA rating criteria.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level III hearing loss in the right ear and Level I hearing loss in the left ear on examination in January 2012; she had Level I hearing loss in the right ear and Level II hearing loss in the left ear on examination in March 2015; she had Level I hearing loss in each ear on examination in May 2016.  Translating the results of each of these examinations under Table VII requires the assignment of a noncompensable disability rating.  

None of the VA audiometric tests found that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, none of the VA audiometric tests found that the Veteran's thresholds at 1,000 Hz was 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  Moreover, none of the examiners at the 2012, 2015, and 2016 VA examinations certified that the use of speech discrimination was not appropriate because of language difficulties or that there were inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on her daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

Thus, only the service-connected bilateral hearing loss will be considered for potential extraschedular evaluation.  In this regard, the service-connected hearing loss may result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected hearing loss has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

With respect to the first prong of Thun, the Veteran specifically reported having difficulty hearing her television and difficulty hearing spoken voices, difficulty understanding people, and difficulty understanding conservations, all of which can be characterized as difficulty "hearing speech."  The Veteran also complained of difficulty hearing traffic noises which can be characterized as difficulty hearing noises.   

In this connection, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were revised.  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Next, the Board turns its attention to a recent holding by the Court in Doucette v. Shulkin, 28 Vet. App. 366 (2017) (precedential panel decision).  Therein, it was held that unlike a majority of the conditions in VA's Rating Schedule the rating criteria for hearing loss do not list any specific symptoms or functional effects.  However, they contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, i.e., puretone audiometry and controlled speech discrimination test.  Two exceptions have been created, at 38 C.F.R. § 4.86, when speech discrimination tests in a controlled setting are often near normal, but they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids and, also, if there is a pattern of hearing loss constituting an extreme handicap in the presence of any environmental noise, which often cannot be overcome by the use of hearing aids.  

In Doucette, Id., the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects, e.g., dizziness, vertigo or recurrent loss of balance.  If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  In this case, the Veteran has not reported having such symptoms, much less alleged that any such symptoms are putatively due to her service-connected hearing loss.  

Accordingly, the Board finds that the Veteran has not established that her hearing loss presents such an exceptional or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  

And all of this is particularly true in light of the fact that the Rating Schedule provides for disability evaluations from noncompensable, as is currently assigned, up to 100 percent disability, should the Veteran's service-connected hearing loss eventually progress to the point that a compensable disability rating is warranted.  

In reaching all of these determinations, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss and, thus, there is no doubt to be resolved in favor of the Veteran.  

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


